Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Information Disclosure Statement Objection
2.  	The information Disclosure Statements (IDS) filed on 9/18/2020 and 12/31/2020 have been considered. 
            Claim Objections

3. 	Claim 11 is objected to because of the following informalities:
 The acronym “SNS” is not defined.   Appropriate correction is required.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “a data acquisition unit that acquires first data, a storage unit that stores the second data, a transmission unit for transmitting the second data and a Claim 2 recite “the transmission unit transmits the second sensor data”; Claim 3 recites “a storage unit that stores input data and transmission unit transmits the second data”; and Claim 4 recites “the data acquisition unit acquires first sensor data and the transmission unit transmits second sensor data” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a non-structural term “unit” without sufficient structure to achieve the function. It is not limit the scope of the claim to any specific manner or structure for performing the claimed function, and is construed to invoke 35 USC 112 or pre-AIA  35 U.S.C. 112, sixth paragraph.  	
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: unit that acquires, unit that stores, unit for transmitting, and unit for receiving in claim 1; unit transmits in claim 2; unit that stores and unit transmits in claim 3; unit acquires and unit transmits” in claim 4. 
 Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification, e.g. as shown in figure 4 and paragraph [0078] performing the claimed function and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

	Claim Rejections - 35 USC § 112
7. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a. The recitation in Claim 1, “a data acquisition unit that acquires first data from the machine, the first data being data converted from a communication standard of the machine to a communication standard of the factory monitoring system” is indefinite. It is not clear how “communication standard” is “Ethernet” (see Claim 5) can perform conversion? As it is known the Ethernet for transmitting signals. For examination, it is interpreted a sensor signal is converted to digital signal in light of the Spec. Fig 4.
	b. The recitation in claim 2, “wherein the format converter converts first sensor data collected from a sensor arranged in the at least one machine to second sensor data in the shared format” is indefinite. It is not clear whether applicant means “first sensor data” is a first data converted from a sensor or a first sensor data outputs from a sensor?  And “a second sensor data” is a data converted from the first data of the first sensor or a data converted from “a second data” of the second sensor? For examination, it is interpreted “first sensor data” is “first data converted from a sensor” and second sensor data” is “a second data converted from the first data”
c. The recitation in claim 4, “wherein (1) the data acquisition unit acquires first sensor data collected from a sensor…, the first sensor data being the first data,” (2) the transmission unit transmits second sensor data as the second data to the host system…” is indefinite. It is not clear when (1) and claim 1 is not agreeable to each other. Claim 1 recites “the acquisition unit acquires a first data that converted from…” and claim 4 recites “the acquisition unit acquires first sensor data collected from a sensor”; and “a second sensor data” is a data converted from the first data of the first sensor or a data converted from “a second data” of the second sensor? For examination, it is interpreted “first sensor data” is “first data converted from a sensor” and second sensor data” is “a second data converted from the first data”.
d. The recitation in claim 4, “first sensor data” (line 3), “a sensor” (line 4) and “a shared format” lack antecedent basis.
AIA  Statement - 35 USC § 102 & 103  
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102 
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

 
11.	Claims 1-5 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated over Nakagawa et al, hereinafter Nakagawa (US 2016/0054718) as evidenced by Jeong et al (US 2015/0026154). 
As per Claim 1, Nakagawa teaches a factory monitoring system connected to at least one machine and storing data from the machine (paras [0028]-[0030]), the factory monitoring system comprising: 
a data acquisition unit (Fig 2, memory 250, para [0040]) that acquires first data from the machine (Fig 1, sensor/device signal receives by memory 250 via control 200), the first data being data converted from a communication standard of the machine to a communication standard of the factory monitoring system (Fig 1, a signal of device/sensor being converted to digital signal “first data” to be able to process by control CPU 200; e.g. Fig 3 shows digital signal 002 being converted from analog signal 001 of sensor. The communication network through, e.g. cable or Wifi “communication standard” (para [0031], [0007]);
a format converter that converts the first data acquired by the data acquisition unit to second data in a shared format, by standardizing the first data (digital data “first data” converted into a database format, e.g. database structure (rows/columns) using database language such as SQL to perform search (paras [0032], [0054]. Thus, “SQL” as “a format converter” convert to SQL database considered “a second data” SQL database in “a shared format” that can be accessed for searching records as evidenced by Jeong et al, paras [0021], [0027]);
a storage unit that stores the second data (Fig 1, database terminal 30 includes an external database 35 for saving device data collected by CPU 100, paras [0032], [0054]); 
a transmission unit for transmitting the second data to a host system via a network (Figs 1-2, paras [0055]); and 
a reception unit for receiving third data from the host system (Fig 1, monitoring terminal 40 considered “a reception unit” receives and displays collected device data (para [0033]), i.e. the screen data D4 “third data” displayed on screen 75 in Fig 8, paras [0075]-[0078]).
As per Claim 2, Nakagawa teaches the factory monitoring system according to claim 1, wherein the format converter converts first sensor data collected from a sensor arranged in the at least one machine to second sensor data in the shared format, the first sensor data being the first data and the second sensor data being the second data, and the transmission unit transmits the second sensor data to the host system (see above claim 1. Fig 1 shows sensor data “analogue data” converted to “digital data” as “a first data” to be able to process by CPU 200 and “the first data” converted to SQL database format “second data”, where SQL database in “shared format”, paras [0031]-[0033], [0054]-[0055]). 
As per Claim 3, Nakagawa teaches the factory monitoring system according to claim 1, further comprising: a data input unit (Fig 1, setting terminal 20 as input, e.g. D1 and D2, paras [0087]-[0088], [0052]); and a storage unit that stores input data inputted by the data input unit (D1 and D2 stored in storage unit 320 of Fig 2; para [0052]), (Fig 8, paras [0075]-[0078]).  
As per Claim 4, Nakagawa teaches the factory monitoring system according to claim 3, wherein the data acquisition unit acquires, when predetermined data is inputted by the data input unit (Fig 4, predetermined values, e.g. data type, device type, etc. para [0089]), first sensor data collected from a sensor arranged in the at least one machine, the first sensor data being the first data, and the transmission unit transmits second sensor data as the second data to the host system, the second sensor data being data in a shared format converted from the first sensor data (see above claim 1. Fig 1 shows sensor data “analogue data” converted to “digital data” as “a first data” to be able to process by CPU 200 and “the first data” converted to SQL database format “second data”, where SQL database in “shared format”, paras [0031]-[0033], [0054]-[0055]). 
As per Claim 5, Nakagawa teaches the factory monitoring system according to claim 1, wherein the communication standard is Ethernet (para [0031] – it is noted the communication standard via cable (wire) or Wifi (wireless) through “Ethernet” connection to enable users to access to the network or Internet. 
 Claim Rejections - 35 USC § 103 
12.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-11 are rejected under AIA  35 U.S.C. 103 as being obvious over Nakagawa in view of Spivack et al, hereinafter Spivack (US patent 8,868,560). 
As per Claim 6, Nakagawa teaches the factory monitoring system according to claim 1, but Nakagawa does not disclose being a fee-based membership system.  However, Spivack teaches a system includes a fee-based membership system (Fig 3A, 304A-B, col 22 lines 17-22). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching Nakagawa to implement fee membership as taught by Spivack that would enhance the system of Nakagawa with more service options for users to select. 
As per Claim 7, Nakagawa teaches the factory monitoring system according to claim 1, Nakagawa does not teach wherein the network is a security network. However, Spivack teaches the network is a security network (col 13 lines 48-54, col 15 lines 14-22). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching Nakagawa to implement a secure network as taught by Spivack that would provide a network security to protect members and their identity.
As per Claim 8, Nakagawa teaches the factory monitoring system according to claim 1, Nakagawa does not teach wherein the host system is a knowledge system. However, Spivacl teaches the host system is a knowledge system (Fig 8A, knowledge management module 810, knowledge database 814; col 1 lines 65-67). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching Nakagawa to implement a knowledge system as taught by Spivack that would provide a knowledge or expert system for extending or querying a 
As per Claim 9, Nakagawa teaches the factory monitoring system according to claim 1, Nakagawa does not teach wherein the host system is a manual system. However, Spivack teaches the host system is a manual system (col 12 lines 61-63, col 24 lines 24-31, col 38 lines 53-56). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching Nakagawa to implement a manual system as taught by Spivack that would facilitate and enable the user, e.g. to edit and/or update semantic metadata tags. 
As per Claim 10, Nakagawa teaches the factory monitoring system according to claim 1, Nakagawa does not teach wherein the host system includes a service system.  However, Spivack teaches a service system (service subscribers, Fig 9 step 902; col 16 lines 3-10, col 40 lines 60-64).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching Nakagawa to implement a service system as taught by Spivack that would provide a convenient way of services to the members, e.g. a member can request service online or scheduling a service online.
As per Claim 11, Nakagawa teaches the factory monitoring system according to claim 1, Kakagawa does not teach wherein the host system includes an SNS system.  However, Spivack teaches the host system includes an SNS system (col 1 lines 39-44, col 2 lines 46-54, col 3 lines 50-62, Figs 7A-7B, col 29 lines 1-18). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching Nakagawa to implement a social network 

14.	Claims 12-13 are rejected under AIA  35 U.S.C. 103 as being obvious over Nakagawa in view of Spivack and Wolfe et al, hereinafter Wolfe (US 2003/0083913). 
As per Claim 12, Nakagawa teaches the factory monitoring system according to claim 1, Nakagawa does not teach wherein the host system includes a personnel dispatch system of a service center.  However, Wolfe teaches system includes a personnel dispatch system of a service center (Figs 1, 3, dispatch center 102 “host system”, third party dispatch center “personnel dispatched”). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching Nakagawa to implement a personnel dispatch center as taught by Wolfe that would provide a third party dispatch center available, e.g. when unscheduled stop (Wolfe, para [0008] last 10 lines, [0030]).  
As per Claim 13, Nakagawa teaches the factory monitoring system according to claim 1, Nakagawa does not teach wherein the host system includes a component shipping system of a service center. However, Wolfe teaches the host system includes a component shipping system of a service center (paras [0028]-[0029]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching Nakagawa to implement a shipment system as taught by Wolfe that would provide a shipping service as a convenient services to the customers when they have more choices of picking up or have the goods delivery (Wolfe, para [0028]).  
Conclusion
15.	In addition to the above prior art, with the same concept regarding factory monitoring machine, such as Vijayaraghavan et al. (US 2013/0226317), Sakai (2014/0306634), Bhattacharyya et al. (US 2015/0067153), Shibata et al (US patent 7,287,188), and Celestini (US patent 7,110,918).
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 /LYNDA DINH/ Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863